People v Dushain (2017 NY Slip Op 03885)





People v Dushain


2017 NY Slip Op 03885


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, Gesmer, JJ.


&em;

[*1]The People of the State of New York, Respondent,
vAnthony Dushain, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Darcel D. Clark, District Attorney, Bronx (Meaghan L. Power of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Marc Whiten, J.), rendered December 10, 2015,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: MAY 16, 2017
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.